COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 2-08-082-CV

IN RE MIKE R. ORTEGA                                                 RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                 JOHN CAYCE
                                                 CHIEF JUSTICE

PANEL A: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

MCCOY, J. would request a response.

DELIVERED: March 10, 2008


  1
      See T EX. R. A PP. P. 47.4.